DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-11, 13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2021/009292 to Nitsch et al. in view of JP 3830517 B Madigan.
With respect to claim 1, Nitsch  discloses a system for grouping containers comprising:
a track ((see numeral 14.1 in Fig. 2, and [0053], first sentence) oriented in a horizontal plane;
a plurality of lugs (see numeral 34 in Figs. 5 and 6 and see [0051], second sentence) coupled moveably to the track, and 
a plurality of grippers (see numeral 40 in Fig. 3 and [0058], last sentence), wherein each gripper is coupled to a lug, wherein the grippers (40) are configured to move a stream of containers (see numeral 1 in Fig. 1 and [0039], first sentence about the track. Nitsch does not disclose defining a path comprising a curved portion and along at least the curved portion of the track.  
	Madigan teaches defining a path comprising a curved portion and along at least the curved portion of the track (see gripper 82 in Fig. 18 and curved track illustrated in Fig. 18).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Madigan with the disclosure of Nitsch to provide dimensional movement, allowing contact with more work stations.  It is a matter of combining prior art elements according to known methods to yield predictable results.

With respect to claim 2, Nitsch discloses the grippers are configured to maintain an orientation of a corresponding container (see numeral 40 in Fig. 5 wherein the grippers 40 are configured to hold the can without changes to orientation).

With respect to claim 3, Nitsch discloses wherein the track, grippers, and lugs, are part of a grouping module (see Fig. 2) configured to introduce a desired spacing between groups of containers in order to produce packs of containers (see [0079], third sentence from the end).

With respect to claim 4, Nitsch discloses an orienting module placed upstream of the grouping module configured to orient at least some of the containers and feed each of the containers of the stream of containers to the grouping module.

    PNG
    media_image1.png
    346
    227
    media_image1.png
    Greyscale


	With respect to claim 5, Nitsch discloses a conveyor module configured to feed the stream of containers to the orienting module (see [006], second sentence).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nitsch and Madigan as set out above in view of U.S. Pat. No. 9315344 to Lehmann.
With respect to claim 6, Nitsch and Madigan disclose all the claimed language but do not disclose the orienting module comprises a camera (see col. 13, lines 40-43) configured to scan an initial orientation of at least some containers, and a turning apparatus configured to turn a container to a secondary orientation (see col. 13, lines 40-43). Such configurations are well known in the art as taught in Lehmann.
Lehmann teaches the orienting module comprises a camera configured to scan an initial orientation (see col. 13, lines 40-43) of at least some containers, and a turning apparatus configured to turn a container to a secondary orientation (see col. 13, lines 40-43). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to combine the teachings of Lehmann with the disclosure of Nitsch and Madigan to identify orientation and correct it where necessary. This would be a time saving part of the overall process.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nitsch, Madigan and Lehmann as applied to claim 6 above, and further in view of JP4709444.
With respect to claim 7, Nitsch, Madigan and Lehmann disclose all the claim language but do not disclose the turning apparatus of the orienting module includes a vertically fixed base, and a turning member configured to contact a top surface of each container and turn the container.
JP4709444 teaches the turning apparatus of the orienting module includes 2 vertically fixed base, and a turning member configured to contact a top surface of each container and turn the container (see Fig. 2 and see last sentence of page 2}. It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to combine the teachings of JP4709444 with the disclosures of Nitsch, Madigan and Lehmann because it is the use of known technique to improve similar devices in the same way.

With respect to claim 8, Nitsch discloses a curved biasing guide track

    PNG
    media_image2.png
    474
    367
    media_image2.png
    Greyscale
.

	With respect to claim 10, Nitsch discloses a surface of the guide contacting each of the containers has a lower coefficient of friction than a surface of the griper contacting each of the containers (see [0080]).

With respect to claim 11, Nitsch discloses a system for grouping containers comprising:
a track (see numeral 14.1 in Fig. 2, and [0053], first sentence) oriented in a horizontal plane;
a plurality of lugs (see numeral 34 in Figs. 5 and 6 and see [0051], second sentence) coupled moveably to the track; and
a plurality of grippers (see numeral 40 in Fig. 3 and [0058], last sentence), wherein each gripper is coupled to a lug, wherein the grippers (40) are configured to move a stream of containers about the track.  Nitsch does not disclose the horizontally oriented track includes a linear chain configured to drive each of the grippers along the horizontally oriented track at a constant speed.
Madigan teaches the horizontally oriented track includes a linear chain configured to drive each of the grippers along the horizontally oriented track at a constant speed (see Fig. 18 and paragraph beginning “FIG. 18 shows a planar layout of the gripping member 82”, which reads as follows “FIG. 18 shows a planar layout of the gripping member 82, the chains 84, 86, 88 and the lug 89. In a preferred embodiment of the invention, the gripping members 82 are moved through the closing circuit by the gripping chains 84, 86 so that these gripping members 82 are moved outwardly toward the opposing pair of gripping members and then the gripping members Are moved inward (and thus out of the centerline 901 of each carton) away from the opposite set.”  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to combine the disclosure of Nitsch with the teachings of Madigan because chains will provide a constant motion over its length because they are mechanically linked.

With respect to claim 13, Nitsch and Madigan disclose all the claim language but do not disclose wherein the grouping module further includes a second plurality of carriers moveably coupled along a vertically oriented track configured to produce groups of containers and drive the containers downstream.  This is a design consideration.  Duplicating the components of a prior art device is a design consideration within the skill of the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

With respect to claim 16, Nitsch discloses a mirror track opposite the track oriented in the horizontal plane (see Fig. 2).

With respect to claim 17, Nitsch discloses a method of grouping containers:
driving a stream of containers (see numeral 1 in Fig. 1 and [0039]. first sentence) along 
a path (see numeral 4.1 in Fig. 2 and [0041], first sentence); maintaining an initial orientation of the containers (Fig. 2); and separating at least one container from the stream of containers to form an output stream of groups of containers (Fig. 2).  Nitsch does not disclose of a track and along the curved path.
Madigan teaches a track and along the curved path (see gripper 82 in Fig. 18 and curved track illustrated in Fig. 18).  

With respect to claim 18, Nitsch discloses orienting at least some of the containers of the stream of containers to the initial direction by an orienting module, and conveying the containers to the curved path:

    PNG
    media_image3.png
    385
    269
    media_image3.png
    Greyscale

	With respect to claim 19, Nitsch discloses maintaining a container orientation of each container during separation (see illustration below.

With respect to claim 20, Nitsch discloses metering and providing a predetermined spacing between each container of a stream of containers in order to convey the stream of containers to the orienting module (the metering and predetermined spacing is provided by the star wheels 7 in Fig. 2).

With respect to claim 20, Nitsch discloses metering and providing a predetermined spacing between each container of a stream of containers in order to convey the stream of containers to the orienting module (the metering and predetermined spacing is provided by the star wheels 7 in Fig. 2).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nitsch and Madigan as applied to claim 1 above, and further in view of KR102175604B1.
With respect to claim 14, Nitsch and Madigan include all the claim language and wherein the plurality of lugs are connected to the horizontally oriented track and configured to be driven along the track ; a plurality of a gripper bodies, configured to drive a container along a path, wherein each gripper body includes a receiving end and a locking end, and wherein each gripper body is coupled by the locking end to the lug body (see [0070]); a coupling located on the locking end of each gripper body connecting the gripper body to a corresponding lug:

    PNG
    media_image4.png
    230
    453
    media_image4.png
    Greyscale

an insert coupled to the receiving end of each gripper body configured to provide a contact surface for each container 

    PNG
    media_image5.png
    145
    328
    media_image5.png
    Greyscale

Neither Nitsch nor Madigan teach an absorber coupled to each gripper body, configured to dampen contact forces imparted on the gripper.
KR102175604 teaches an absorber coupled to each gripper body, configured to dampen contact forces imparted on the gripper (see page 3, third full paragraph, sentences 1-2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the disclosure of Nitsch and Madigan with the teachings of KR10217560 to prevent damage to product and/or to the equipment due to shock or vibration.

With respect to claim 15, Nitsch, Madigan and KR10217560 include all the claim language but not yet discussed is a sliding lock to couple the locking body to a shaft or the lug. Sliding locks are well known to those having ordinary skill in the art at the time of filing. Where the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement, the particular arrangement is deemed to have been a design consideration within the skill of the art. In re Kuhle, 526 F.2d 553,555, 188 USPQ 7, 9 (CCPA 1975).

	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Nitsch and Madigan in view of JP4709444.
With respect to claim 21, Nitsch and Madigan disclose all the claimed language but do not disclose orienting includes actuating a member to contact a top surface of each of the containers, and turn each of the containers in order to face the predetermined direction.
JP4709444 teaches orienting includes actuating a member to contact a top surface of each of the containers, and turn each of the containers in order to face the predetermined direction (see Fig. 1 and page 4, second full paragraph). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to combine the teachings of JP4709444 with the disclosures of Nitsch, Madigan and to orient objects so that a graphic may be viewed from a chosen vantage point, as taught in JP4709444.

Allowable Subject Matter
Claims 22 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER RUSHIN, III whose telephone number is (313)446-4905. The examiner can normally be reached M-F 7:30-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESTER RUSHIN, III/
Examiner
Art Unit 3651

/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651